Citation Nr: 1022497	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  03-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a due to an undiagnosed illness.

2.  Entitlement to service connection for coronary artery 
disease, to include as a due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1959 to July 1962 
and from December 1990 to May 1991.  He had reserve component 
service prior to his second period of active service, and 
continued in reserve service after his second period of 
active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The appeal was remanded for additional development in January 
2004, March 2007, and February 2008.

When a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Here, the Board finds it is most favorable to the 
Veteran to separate his claim for service connection for a 
cardiovascular disorder into two distinct issues, a claim for 
service connection for hypertension and a claim for service 
connection for coronary artery disease.

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
hypertension began during his second period of active service 
and has been continuous since that time.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The term "hypertension," as currently defined for purposes 
of VA benefits, means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension is defined as systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

Over a five-day period in 1988, reserve component records 
disclose blood pressure readings of 128/90, 122/102, 124/90 
and 124/86, respectively.  There is no record of a service 
entry examination at the time of the Veteran's induction into 
his second period of service in December 1990.  January 1991 
service treatment records disclose a blood pressure of 
131/97.  The Veteran's blood pressure was 140/90 on 
separation examination in March 1991.  Blood pressure 
readings in April 1991 were recorded as 140/98 (April 11, 
1991) and 136/88 (April 17, 1991).

Private clinical records from R.J.K., MD, dated in July 1991 
disclose a blood pressure reading of 148/96 and a pressure 
reading of 132/96 in January 1992.  There is no notation that 
a diagnosis of hypertension or a cardiac disorder was 
assigned.  VA determined that blood pressure readings on two 
separate dates in October 1992, including at a post-
deployment Gulf War examination, were elevated.  A diagnosis 
of hypertension was apparently assigned in October 1992, some 
15 months after the Veteran's service discharge.  A private 
medical statement provided in August 2002 by Dr. K. relates 
that Veteran's cardiac problems started following his return 
from Southwest Asia.  

The examiner who conducted an April 2009 VA examination 
stated that there was "isolated evidence" of elevated blood 
pressure in 1988 and 1989, prior to the December 1990 period 
of active duty service.  The examiner concluded that 
hypertension "was not likely aggravated by active duty 
service" as the Veteran's hypertension followed the 
"probable natural history of the disease."  The examiner 
did not clearly state whether the Veteran met the criteria 
for a diagnosis of hypertension prior to service or while in 
service.  The examiner did not discuss January 1991, March 
1991, or April 1991 blood pressure readings documented during 
the Veteran's second period of service.

In March 2010, VA obtained an independent medical opinion.  
That provider opined that the Veteran first met the VA 
criteria for a diagnosis of hypertension in 1991 and that it 
was unlikely that hypertension had not existed prior to the 
Veteran's entry into active duty in December 1990.  He based 
this opinion on the fact that the Veteran's blood pressure 
prior to service, although occasionally over 90 mm Hg 
diastolic, was not predominantly over 90 diastolic (only 6 
out of 18 readings prior to 1991 met this requirement).

The Board finds the opinion of the March 2010 provider to be 
more persuasive than that of the April 2009 VA examiner.  
While the April 2009 examiner did not discuss documented in 
service blood pressure readings, the March 2010 provider 
actually included a complete list of the Veteran's blood 
pressures readings from 1981 to 2008.  He discussed the VA 
definition of hypertension and thoroughly explained his 
conclusion that hypertension began in service.  Given its 
persuasive nature, the Board finds the March 2010 opinion to 
be extremely favorable evidence that the Veteran's 
hypertension began in service.  The remaining evidence 
clearly shows that the Veteran's hypertension has been 
continuous since 1991.  From 1991 forward, the Veteran's 
diastolic blood pressure was predominantly over 90 mm Hg.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, given the continuity of symptomatology and the 
positive March 2010 opinion, such development would not 
materially assist the Board in this determination.  Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for hypertension 
will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for hypertension is granted.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  
Service connection for hypertension has been granted.  

As the Veteran's coronary artery disease was not diagnosed 
until 1997, several years after hypertension was diagnosed, 
the question of whether hypertension caused or aggravated 
coronary artery disease must be addressed by a qualified VA 
examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify any non-VA clinical records 
relevant to the claim.  Obtain VA clinical 
records from January 2009.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of coronary artery disease.  The 
entire claims file must be made available 
to the VA examiner.  Pertinent documents 
should be reviewed.  The examiner should 
conduct a complete history and physical.  
The examiner should offer an opinion as to 
whether hypertension at least as likely as 
not caused, contributed to, or aggravated 
coronary artery disease.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


